Title: Summons to Benjamin Franklin, with Memorandum by Him, 6–7 February 1772
From: Smith, Samuel
To: Franklin, Benjamin



February 6–7, 1772
Benjamin Franklin Esqr. without Deduction being on Account of the purchase and Transportation of Forage for the Use of the forces Commanded by Genl. Braddock by Warrant dated 21st. June 1755——£1000



Sir
St. Mary Axe 6th February 1772.
The Sheriffs of London and Middlesex have process come into their hands against you for not passing your Accounts of the above Sum, to which they are to make return to the Barons of the Exchequer to morrow Morning at Westminster Hall 10. lock when you will please to Attend the Court to give a reason why the Accounts are not passed otherwise the Sheriffs will be obliged to return Issues against you. I am Sir Your most Humble Servant
Samuel Smith late Undersheriff


Addressed: Benjamin Franklin Esq / Craven Street / Strand
[In Franklin’s hand:] Memo. Feb. 7. 1772. This is the third Summons of this kind that I have received. After the first I went, (by Advice of my Friend Grey Cooper and using his Name) to Mr. Blyke, Deputy Auditor, and left my Accounts and Vouchers with him, he kindly undertaking to get the Business settled for me. There is a Ballance due to me on the Account of about £30. This Day I again waited upon him, finding by the Summons that the Business still remain’d undone. He took me with him to the Court of Exchequer, where I attended in Expectation of being call’d upon, but was not, and the Court adjourn’d.
B Franklin
 
 
Note, I never receiv’d any Commissions or Gratification for my Services, nor is my Balance paid, and yet I am every now and then vex’d with these Summonses.
